SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this "Agreement") is between
Jeffrey R. Hultman ("Employee") and Siena Technologies, Inc. ("Siena"), dated as
of the 25th day of May 2007. Employee and Siena are referred to collectively as
the “Parties.”

 

WHEREAS, Employee is currently serving as a Director and as the Chief Executive
Officer at Siena, and Siena and Employee have mutually determined to conclude
and terminate their employment relationship and Employee’s service on the Board
of Directors of Siena on the terms provided herein; and

 

WHEREAS, Employee and Siena desire to resolve all claims, disputes and causes of
action which Employee, Employee's heirs, executors, administrators and assigns
(the “Employee Released Parties”) have or may have against Siena and its
officers, directors, agents, employees, agents, successors and assigns (the
“Siena Released Parties”) and all claims, disputes and causes of action which
the Siena Released Parties may have against the Employee Released Parties;

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1.         Resignation.  Employee hereby resigns as a Director at Siena
effective immediately. Employee hereby resigns as the Chief Executive Officer of
Siena effective upon the close of business on Friday, May 25, 2007 (the
"Separation Date").

 

2.         Payment. In addition to payment of salary through the Separation
Date, Siena shall pay Employee the sum of (i) $96,000, less any applicable
withholding taxes, which is equal to Employee’s current monthly salary, for a
period of six months, in accordance with Employee’s Employment Agreement
effective March 7, 2005, (ii) Employee’s monthly car allowance for a period of
six months, (iii) Employee’s monthly life insurance allowance for a period of
six months and (iv) Employee’s accrued and unpaid vacation pay. Siena may make
the Separation Payment in a lump sum payment on June 15, 2007 or in twelve (12)
equal installments to be paid twice per month for the six (6) months immediately
following June 15, 2007 on the same dates that Siena pays its employees.

 

3.         Termination of Stock Options and Warrants. Effective as of the
Separation Date, all of Employee’s outstanding options, and warrants to purchase
the common stock of Siena or other securities issued by Siena shall be
terminated and cancelled and shall be of no further force and effect.

 

4.         Release of Siena. Effective as of the Separation Date, except for the
obligations of Siena under this Agreement, Employee, on behalf of Employee and
the Employee Released Parties, does hereby release, acquit and forever discharge
the Siena Released Parties from any and all liabilities, damages, causes of
action and claims of any nature, kind or description whatsoever including, but
not limited to: (i) all known, unknown and unanticipated claims of whatever kind
and nature,

 

--------------------------------------------------------------------------------



whether foreseen or unforeseen; (ii) any and all known, unknown and
unanticipated claims or causes of action for costs and attorneys' fees; and
(iii) any and all known, unknown and unanticipated claims or causes of action in
any way relating to or arising out of his employment with Siena or his position
as a Director of Siena.

 

5.         Release of Employee. Effective as of the Separation Date, except for
the obligations of Employee under this Agreement, Siena on behalf of Siena and
the Siena Released Parties, does hereby release, acquit and forever discharge
the Employee Released Parties from any and all liabilities, damages, causes of
action and claims of any nature, kind or description whatsoever including, but
not limited to: (i) all known, unknown and unanticipated claims of whatever kind
and nature, whether foreseen or unforeseen; (ii) any and all known, unknown and
unanticipated claims or causes of action for costs and attorneys' fees; and
(iii) any and all known, unknown and unanticipated claims or causes of action in
any way relating to or arising out of the Employee’s employment with Siena or
his position as a Director of Siena.

 

6.         Indemnification. Siena shall indemnify and hold harmless Employee
from any and all liabilities, damages, causes of action and claims of any
nature, kind or description whatsoever including, but not limited to: (i) all
known, unknown and unanticipated claims of whatever kind and nature, whether
foreseen or unforeseen; (ii) any and all known, unknown and unanticipated claims
or causes of action for costs and attorneys' fees; and (iii) any and all known,
unknown and unanticipated claims or causes of action in any way relating to or
arising out of his employment with Siena or his position as a Director of Siena
to the fullest extent permitted by Nevada law.

 

7.         Equipment & Property. Employee shall return all Siena property,
documents, and equipment, including but not limited to computer(s) that Employee
used to effect business on behalf of Siena.

 

8.         Cooperation. Employee will provide consulting services from the
Separation Date through June 15, 2007, to assist Siena through its period of
transition. Employee will be paid $4,300 (four thousand and three hundred
dollars) per week for his services through June 15, 2007, payable at the end of
each week of service provided. Subsequent to June 15, 2007, Employee shall
provide reasonable cooperation and assistance to Siena concerning Siena’s past
operations, accounting, legal or any other issues related to the Siena’s past
business for a period of six (6) months. Employee shall comply on a reasonable
and timely basis and further agrees to provide agreements, documents and
information as they are requested by Siena. Siena shall pay all expenses
incurred by Employee in connection with providing the cooperation and assistance
required by this Section 8.

 

9.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

10.         Section Headings. The section headings contained in this Agreement
are for convenience of reference only and are not intended to define or limit
the contents of those sections nor are they to be a substantive part of this
Agreement.

 

 

2

 

 

--------------------------------------------------------------------------------



11.         Counterparts. This Agreement may be executed in counterparts and
each fully executed counterpart shall be deemed an original. A facsimile,
electronic or other reproduction of this Agreement may be executed by the
Parties, and an executed copy of this Agreement may be delivered by the Parties
by facsimile, email, or other electronic transmission device pursuant to which
the signature of or on behalf of the party can be seen, and that form of
execution and delivery shall be considered valid, binding and effective for all
purposes.

12.          Severability. In the event any term or provision of this Agreement
is found to be unenforceable or void, in whole or in part, as drafted, then the
offending term or provision shall be construed as valid and enforceable to the
maximum extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect.

13.          Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the respective legal representatives, successors, and
assigns of the Parties.

14.          Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings between the
Parties with respect to the subject matter of this Agreement. This Agreement may
not be modified, amended or terminated except by a written instrument signed by
the Parties.

 

EMPLOYEE:

SIENA TECHNOLOGIES, INC.

 

 

 

 

/s/ Jeffrey R. Hultman

/s/ James Michael Kelley

 

Jeffrey R. Hultman

By:  James Michael Kelley

 

Date:  May 25, 2007

Title:  Executive Vice President of Administration

 

 

Date:  May 25, 2007

 

 

 

 

 

 

 

REVIEWED AND APPROVED

 

 

 

 

 

/s/ Michael Novielli

 

 

Michael Novielli

 

 

Date:

 

 

 

 

 

3

 

 

 